Citation Nr: 0842766	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  99-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1151 for the veteran's 
death, claimed as a result of treatment at a VA medical 
facility in 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.  

Procedural history

The veteran served on active duty in the United States Air 
Force from September 1948 to April 1949, from June 1952 to 
June 1956, and from July 1956 to January 1961.  He died in 
October 1997.  The appellant is the veteran's surviving 
spouse.

In a November 1997 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In a rating decision dated 
in June 1999, the RO denied the appellant's claim for DIC 
benefits pursuant to 38 U.S.C. § 1151.  The appellant 
perfected appeals of both decisions.

The appellant presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Nashville RO in April 2002.  The 
transcript of the hearing is associated with the claims 
folder.

In January 2003, the Board requested that an independent 
medical expert (IME) provide a medical opinion on an 
unresolved and complex medical question.  
See 38 U.S.C.A. § 7109 (West 2002).  In May 2003, the Board 
received the requested IME opinion.  In November 2003, the 
Board remanded this case for further procedural development.  
After that was accomplished, the case was returned to the 
Board.  In October 2006, the Board requested that an IME 
provide a medical opinion on an additional unresolved and 
complex medical question.  In August 2007, the Board received 
the requested IME opinion.  In September 2007, the appellant 
submitted a response to the  IME opinion obtained in August 
2007.  She indicated that she had additional evidence to 
submit, and she declined a waiver of initial consideration by 
the Agency of Original Jurisdiction (AOJ) of any such 
evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2007).  The 
case was remanded by the Board in October 2007 for AOJ review 
of said evidence.  The VA Appeals Management Center (AMC) 
continued the denial of the claims in a June 2008 
supplemental statement of the case (SSOC).

Additionally submitted evidence

In August 2008, the appellant through her representative 
submitted still more additional evidence.  In an October 2008 
post remand brief, the appellant's accredited representative 
waived AOJ consideration of such evidence.

Issue not on appeal

As noted above, the Board remanded these claims in October 
2007 for consideration of additional evidence.  In June 2008, 
the AMC issued a SSOC which denied the claims.  A third issue 
was enumerated on the SSOC, entitlement to Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.  The Board believes this issue was 
adjudicated in error, as the appellant has not submitted a 
claim for DEA benefits.  Indeed, the appellant's 
representative submitted additional argument in October 2008 
which did not mention a pending DEA claim, and the appellant 
herself submitted additional argument with no contentions 
relating to DEA whatsoever.  Accordingly, this issue is not 
within the Board's jurisdiction and need not be referred to 
the RO for additional action.

  
FINDINGS OF FACT

1.  The veteran died in October 1997 at the age of 66.  The 
cause of death was sepsis syndrome due to enterococcal 
bacteremia.  Cerebral vascular disease was listed as a 
significant condition contributing to the veteran's death.

2.  At the time of the veteran's death, service connection 
was in effect for duodenal ulcer, evaluated 60 percent 
disabling; chronic sinusitis, evaluated 30 percent disabling; 
and pyelonephritis, evaluated 10 percent disabling.

3.  The medical evidence of record does not indicate or 
suggest that a relationship exists between the veteran's 
military service and his death, to include consideration of 
his service-connected ulcer, sinusitis and pyelonephritis.

4.  The medical evidence of record does not indicate or even 
suggest that the veteran's death was caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing treatment to the veteran, nor was 
such the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).

2.  The criteria for compensation for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1151 have 
not been met.  38 U.S.C.A. § 1151 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death.  
She alternatively seeks DIC benefits under the provisions of 
38 U.S.C. § 1151.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue to the Veterans Benefits Administration (VBA) in 
November 2003 and October 2007.  The Board instructed VBA to 
provide the appellant with notification pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in November 
2003, and to provide initial AOJ consideration of evidence 
submitted directly to the Board in October 2007.  The claims 
were then to be readjudicated.

The AMC sent the appellant a letter in February 2004 
notifying her of the provisions of the VCAA.  This will be 
discussed in greater detail immediately below.  The claims 
were thereafter readjudicated via the June 2008 SSOC, 
including initial AOJ consideration of the appellant's 
recently-submitted evidence.  Thus, the Board's remand 
instructions were complied with.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the appellant was informed of VA's duty to assist 
her in the development of her claims and advised of the 
provisions relating to the VCAA in a letter from the AMC 
dated February 11, 2004.  Specifically, the appellant was 
advised in the letter that VA would obtain all evidence kept 
by the VA and any other Federal agency, including VA 
facilities and service medical records.  She was also 
informed that VA would, on her behalf, make reasonable 
efforts to obtain relevant private medical records that the 
she identified.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the appellant complete 
this release so that VA could obtain these records on her 
behalf.  The letter also informed the appellant that for 
records she wished for VA to obtain on her behalf she must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
Additionally the letter specifically advised the appellant 
that in order to substantiate her claim for service 
connection for the cause of the veteran's death, the evidence 
must demonstrate that "the veteran died from a service-
related injury or disease."  

The appellant was not provided the evidentiary requirements 
necessary to satisfy her claim for benefits pursuant to 
38 U.S.C. § 1151 for the veteran's death.  However, the 
essential fairness of the adjudication was not affected 
because the appellant had actual knowledge of what was 
necessary to substantiate her claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
appellant has submitted numerous arguments which detail the 
alleged negligence on the part of VA in furnishing treatment 
to the veteran just prior to his death.  See, e.g., her 
September 14, 2007 statement.  Moreover, the appellant 
discussed these theories during the April 2002 hearing with 
the undersigned.  It is therefore clear that the appellant 
was and is well aware of the evidence needed to substantiate 
her claim for benefits pursuant to 38 U.S.C. § 1151 for the 
veteran's death.   

The appellant was not provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  The Board notes, however, that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).  In any event, it is 
clear from the appellant's submissions, totaling many 
hundreds of pages, that she has provided VA with all evidence 
and argument at her disposal.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the appellant 
was provided notice as to elements (2) and (3) as detailed 
above.  The appellant was not provided notice as to elements 
(4) and (5), degree of disability and effective date.  
Element (4) is meaning less in a death claim.  Because her 
claims are being denied, element (5) is moot.

The appellant was not provided complete notice of the VCAA 
prior to the initial adjudication of her claims.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the appellant with 
VCAA notice prior to the adjudications in November 1997 and 
June 1999 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.  

Crucially, after the appellant was provided with VCAA notice 
in February 2004, her claims were readjudicated a number of 
times, most recently in the June 2008 SSOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claims.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the 
appellant in proceeding to consider her claims on the merits.  
The appellant has pointed to no prejudice resulting from the 
timing of the VCAA notice.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues.  Therefore, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Included in the claims folder are the 
veteran's VA outpatient records and death certificate.  A VA 
opinion was obtained in May 1999, and as noted in the 
Introduction two IME opinions were obtained to address 
complex medical issues presented in the case.

The appellant's representative has argued that VA failed in 
its duty to assist the appellant by not obtaining any medical 
quality assurance records exist which are relevant to the 
appellant's 1151 claim.  See the October 15, 2008 Appellant's 
Post-Remand Brief, pages 4-8; see also the March 9, 2006 
Appellant's Post-Remand Brief, pages 5-8.  However, the 
appellant has not indicated that medical quality assurance 
records relevant to her § 1151 claim exist.  No further 
action is required of VA.  As the Court has stated: "VA's . 
. . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also 
Loving v. Nicholson, No. 02-885, 19 Vet. App. 96 (March 29, 
2005) (nonprecedential decision) [holding veteran did not 
establish that the VA failed in its duty to assist him in 
pursuing claim for disability compensation by not obtaining 
additional medical records and quality-assurance reports].

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claims.  As 
noted in the Introduction, she testified before the 
undersigned in April 2002.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant has contended that the veteran's death is 
related to his service-connected disabilities.

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  



Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

Analysis

The veteran died in October 1997 at the age of 66, nearly 
forty years after leaving service.  At the time of his death 
he was service-connected for duodenal ulcer, which was rated 
60 percent disabling, chronic sinusitis, which was rated 30 
percent disabling, and pyelonephritis, which was rated 10 
percent disabling.  The death certificate listed the 
veteran's cause of death as sepsis syndrome due to 
enterococcal bacteremia.  Cerebral vascular disease was 
listed as a significant condition contributing to the 
veteran's death.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  There is no question that elements (1) 
and (2) have been met.  The Board's discussion will therefore 
focus on element (3), medical nexus between the veteran's 
service-connected disabilities and his death.  

The appellant argues that the veteran's service-connected 
disabilities "weakened his immune system to the point that 
his body unable to fight off this infection that killed 
him."  See, e.g., the January 21, 1998 Statement in Support 
of Claim.  
She further argued that a veteran's blood transfusion during 
the veteran's terminal hospitalization in 1997 is proof that 
his service-connected ulcer disability contributed to his 
death.

In the appellant's favor is a statement of G.D.D., M.D. dated 
in December 2005 which states that sinusitis, 
gastrointestinal bleeding and urinary tract problems were 
noted in the veteran's terminal hospitalization records and 
therefore the veteran's service-connected disabilities 
contributed to his death.  Dr. G.D.D. did not explain how or 
why the mere notation of a medical problem was proof that 
such contributed to the veteran's death.  

The record contains several medical opinions against the 
claim.  The first is the death certificate itself, which does 
not mention any service-connected disability.  

After reviewing the veteran's claims file, a VA physician in 
May 1999 determined that the veteran's "death was not 
related to his service-connected duodenal ulcer, chronic 
sinusitis or pyelonephritis."  He additionally found that 
"the death was not caused by transfusion."  


As was mentioned above, in May 2003 the Board obtained an IME 
opinion from 
Dr. J.P.F.  Dr. J.P.F. reviewed the veteran's claims folder, 
the service medical records and the autopsy report.  Based 
upon his review, Dr. J.P.F. ruled out any possibility of a 
relationship between the veteran's death and his service-
connected disabilities: 

This is an extremely atypical illness.  The 
best explanation I can come up with is that 
he presented with respiratory failure related 
to an exacerbation of his C[hronic] 
O[bstructive] P[ulmonary] D[isorder] 
(possibly as a consequence of a viral 
respiratory infection), received 
succinylcholine in preparation for 
endotracheal intubation and suffered the 
explosive onset of malignant hyperthermia.  
His subsequent course was the consequence of 
ongoing respiratory failure and complications 
of the malignant hyperthermia.  I am unable 
to relate this illness to his service-
connected disabilities of peptic ulcer 
disease, sinusitis or pylenoephritis.  In my 
opinion, it is unlikely that any of this 
veteran's service-connected disabilities 
caused or contributed to his death.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicator . . .              
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).

In this case, the Board places greater weight on the 
opinion of the May 2003 IME than it does on the 
December 2005 statement of Dr. G.D.D.

The opinion of Dr. G.D.D. is essentially conclusory in 
nature.  He merely stated without cogent explanation that the 
veteran's death was due to service-connected disabilities 
because these disabilities were present during his terminal 
hospitalization.  No rationale was provided as to how these 
disabilities actually led to the veteran's death, or why they 
were not listed on the veteran's death certificate.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.]  This opinion thus carries 
relatively little weight of probative value.

In contrast, the May 2003 IME report contains a statement of 
reasons and bases for the conclusions made.  Moreover, the 
May 2003 IME was obtained from an appropriately credentialed 
physician who specialized in internal medicine.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].

Therefore, the Board finds that the opinion of the May 2003 
IME, which concludes that the veteran's death was not due to 
his service-connected disabilities, and which is congruent 
with the death certificate as well as the 1999 VA opinion, 
outweighs the opinion of Dr. G.D.D, which provides no reason 
for its conclusion.  

The only other evidence in the appellant's favor is her own 
statements to the effect that she believes that the veteran's 
death is related to his service-connected disabilities.  It 
is now well established, however, that as a lay person 
without medical training she is not competent to opine on 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the appellant's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  The appellant's statements are accordingly 
entitled to no weight of probative value.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].

As has been discussed in connection with the VCAA above, the 
appellant has been accorded ample opportunity to provide 
competent medical opinion evidence in support of her claim.  
She has not done so.  See 38 U.S.C.A. § 5107(a), supra.

Element (3) has not been met, and the appellant's claim fails 
on that basis.  
A preponderance of the evidence is against the claim.  The 
benefit sought on appeal is therefore denied.



2.  Entitlement to DIC benefits pursuant to 38 U.S.C. § 1151 
for the veteran's death, claimed as a result of treatment at 
a VA medical facility in 1997. 

The appellant has alternatively contended that the veteran's 
death was due to improper medical treatment by VA.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997, were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004) [codified as amended 
at 3.361].  Those regulations largely implemented the 
provisions of 38 U.S.C. § 1151.  

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2008).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32. Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  See 38 C.F.R. 
§ 3.361(d)(1) (2008).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Analysis

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's death; and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).



The appellant has not argued that VA furnished care without 
the veteran's informed consent.  Accordingly, the analysis of 
the claim will focus on whether VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.

The appellant has offered numerous arguments in support of 
her claim.  Specifically she contends that in (1) allowing 
the veteran's fever to get too high before treating it, (2) 
failing to take adequate measures to maintain a sterile 
environment 
(3) improperly placing the veteran on a ventilator, (4) 
leaving the veteran on a ventilator for too long, and (5) 
discontinuing/prescribing certain medications (including 
Coumadin, Haldol, Succinylcholine and morphine), the VA 
Medical Center (VAMC) in Nashville failed to exercise 
reasonable skill and care during the veteran's terminal 
hospitalization which eventually led to his death in October 
1997. 

The question of whether the veteran's death is the result of 
VA medical treatment, including carelessness or negligence of 
the part of VA, is essentially a medical question.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). Similarly, the veteran's lay opinion is 
entitled to no weight of probative value. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).]  

The only medical evidence in the appellant's favor is the 
January 2000 letter of G.D.D., M.D., who states that "being 
off Coumadin could have contributed to his death."  This 
opinion does not contain any supporting reasoning.  See 
Hernandez-Toyens, supra.  In addition, use of the word 
"could" renders the opinion speculative.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board thus places little weight of probative value on the 
opinion of Dr. G.D.D.

Evidence against the claim consists of the May 1999 VA 
examiner's opinion that the veteran's death "was not caused 
by any medications, treatment or medical procedure done by 
the VA and the treatment given at the time of the veteran's 
illness.  It was appropriately administered by the VA and did 
not contribute to or cause his death."  Also of record is 
the opinion of the May 2003 IME, Dr. J.P.F., who determined: 
"I am unable to identify carelessness, negligence, and lack 
of proper skill or error in judgment on the part of any of 
his VA caretakers." 

The Board sought additional clarification as to this matter 
in December 2006, specifically whether the veteran's 
hypothermia and/or death were a reasonably foreseeable result 
of the veteran's use of Succinylcholine.  Dr. K.R.Y., a 
specialist in internal medicine, reviewed the veteran's 
claims folder.  Dr. K.Y.Y. determined that the veteran's 
death was not due to negligence on the part of the Nashville 
VAMC:

It is my opinion that the veteran's 
death was NOT DUE to carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of VA.  The veteran 
unfortunately succumbed to an apparently 
acute illness superimposed on chronic 
medical problems, and his hospital 
course and ultimate death represent 
unfortunate but well-recognized sequelae 
of critical illness.  

[Emphasis as in the original.]  Dr. K.R.Y. further stated 
that the discontinuance of Coumadin and use of morphine did 
not substantially or materially contribute to the veteran's 
death and that the veteran's death was not a reasonably 
foreseeable risk of such actions.  Dr. K.R.Y. further 
indicated that he disagreed with Dr. G.D.D.'s January 2000 
statement that discontinuance of Coumadin contributed to the 
veteran's death, as "the evidence suggests that the 
neurologic events experienced by the veteran were not 
principally ischemic in nature and were therefore not likely 
the result of Coumadin discontinuation."  

As for the use of Haldol and succinylcholine, Dr. K.R.Y. 
indicated that these medicines may have played a role in 
inducing neuroleptic malignant syndrome (Haldol) and 
malignant hyperthermia (succinylcholine) and thus may have 
substantially or materially contributed to the veteran's 
death.  However, Dr. K.R.Y. emphasized that the use of 
Haldol and succinylcholine did not constitute carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA nor was the 
veteran's death a reasonably foreseeable risk of the use of 
these particular drugs.

Accordingly, the competent medical evidence of record 
indicates that the veteran's death was not due to 
carelessness, negligence, lack of proper skill, and error in 
judgment, or similar instance of fault on the part of VA,.  
Nor was the veteran's death an event which was not reasonably 
foreseeable.  For reasons and bases expressed above, a 
preponderance of the evidence is against the § 1151 claim.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 C.F.R. § 1151 is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


